Citation Nr: 0532480	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  98-14 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as secondary to the service-connected 
bilateral knee disability.

2.  Entitlement to a disability rating in excess of 
20 percent for chondromalacia patella of the right knee, 
post-operative arthroscopy with anterior cruciate ligament 
deficiency and medial meniscus tear.

3.  Entitlement to a disability rating in excess of 
10 percent for chondromalacia patella of the left knee.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
November 1976.

These matters come to the Board of Veterans' Appeals (Board) 
from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to compensable ratings for 
the right and left knee disabilities, respectively.  In a 
January 2003 rating decision the RO denied entitlement to 
service connection for Barrett's esophagus with acid reflux.  
The veteran perfected appeals of those decisions.

In an October 2003 rating decision the RO increased the 
rating for the chondromalacia patella of the right knee from 
zero to 20 percent.  The RO also established a separate grant 
of service connection for osteoarthritis of the right knee 
and assigned a 10 percent rating, for a combined rating of 
30 percent for the right knee disability.  In a January 2005 
rating decision the RO increased the rating for the left knee 
disability from zero to 10 percent.  The veteran has not 
withdrawn his appeal, and is presumed to be seeking the 
maximum rating available.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  The Board finds, therefore, that the issue of 
entitlement to higher ratings remains in contention.



In a May 2002 statement the veteran reported having stomach 
problems that he claimed were related to his service-
connected bilateral knee disabilities, and stated that he 
continued to receive treatment for Barrett's disease.  In the 
January 2003 rating decision the RO denied entitlement to 
service connection for Barrett's esophagus with acid reflux, 
and did not expressly consider any other gastrointestinal 
disorder.  Given the veteran's report of having "stomach 
problems" that were not limited to Barrett's disease, the 
Board finds that the scope of his claim and appeal includes 
service connection for any gastrointestinal disorder.  See 
Buckley v. West, 12 Vet. App. 76, 81 (1998) (the Board has 
jurisdiction over all issues that are "appropriately 
identified from the radix of the [notice of disagreement]").  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The evidence shows that the veteran's gastroesophageal 
reflux disease is aggravated, but not caused by, the chronic 
use of nonsteroidal anti-inflammatory drugs prescribed for 
the treatment of the service-connected bilateral knee 
disabilities.

3.  The right knee disability is manifested by instability 
and pain, productive of no more than moderate disability.

4.  The left knee disability is manifested by pain, without 
instability, productive of no more than slight disability.




CONCLUSIONS OF LAW

1.  Gastroesophageal reflux disease has been aggravated by, 
but is not proximately due to or the result of, a service-
connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.310 (2005).

2.  The criteria for a disability rating in excess of 
20 percent for chondromalacia patella of the right knee, 
post-operative arthroscopy with anterior cruciate ligament 
deficiency and medial meniscus tear, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.40, 4.71a, Diagnostic Code  5257 (2005).

3.  The criteria for a disability rating in excess of 
10 percent for chondromalacia patella of the left knee are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.40, 4.71a, Diagnostic Code  5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Development of the Claim

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a section 5103(a) notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the RO.  The Court also held, however, 
that providing the notice to the 


claimant after the initial decision could satisfy the 
requirements of the statute if the timing of the notice was 
not prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 
121.

The RO notified the veteran of the information and evidence 
needed to substantiate his claims in June 2003 by informing 
him of the evidence required to establish entitlement to 
higher ratings and secondary service connection.  The RO also 
informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
Board finds, therefore, that VA has fulfilled its duty to 
inform him of the evidence he was responsible for submitting, 
and what evidence VA would obtain in order to substantiate 
his claims.  Quartuccio, 16 Vet. App. at 187.

Although the June 2003 notice was sent following the June 
1997 and January 2003 decisions, the veteran has had more 
than two years following the notice to submit additional 
evidence or identify evidence for the RO to obtain.  He 
responded to the notice by stating that he had no additional 
evidence to submit.  Following issuance of the notice the RO 
received additional evidence and readjudicated the 
substantive merits of his claims in January and March 2005 
supplemental statements of the case.  In readjudicating the 
claims the RO considered all the evidence of record and 
applied the benefit-of-the-doubt standard of proof.  In 
resolving his appeal the Board will also consider all the 
evidence now of record on a de novo basis, and apply the same 
standard of proof.  The Board finds, therefore, that the 
delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120 (2005) (an error in the 
adjudicative process is not prejudicial unless it affects the 
essential fairness of the adjudication).  

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical 


examination and/or obtain a medical opinion that includes a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2005).  

The RO has obtained the VA treatment records the veteran 
identified, and provided him VA medical examinations in 
October 1996, January 1997, April 2003, September 2003, and 
January 2004.  The veteran presented testimony before the 
undersigned in September 2005.  He also submitted employment 
records and medical research articles in support of his 
claims.  He has not indicated the existence of any other 
evidence that is relevant to his appeal, and stated that he 
had no additional evidence to submit.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claims and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claims.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2005).
Service Connection

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Service connection may also be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2005).  The Court defined "disability" in this 
context as impairment of earning capacity, including any 
additional impairment of earning capacity resulting from a 
service-connected disorder, regardless of whether the 
additional impairment is a separate disease or injury that 
was caused by the service-connected disorder.  In other 
words, it is not necessary that an etiological relationship 
exist between the service-connected disorder and the 
nonservice-connected disorder.  If a nonservice-connected 
disorder is aggravated by a service-connected disorder, the 
veteran is entitled to compensation for the degree of 


increased disability (but only that degree) over and above 
the degree of disability existing in the absence of the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448-49 
(1995).  

In order to establish service connection on a secondary 
basis, there must be (1) evidence of a current disability 
(the claimed disorder); (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus 
between the service-connected disability and the claimed 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2005).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

Analysis

The medical evidence shows that the veteran has received 
treatment for gastroesophageal reflux disease, which has been 
manifested as esophagitis, since at least September 1999.  In 
addition, service connection has been established for 
bilateral knee disabilities.  The Board finds, therefore, 
that the veteran's claim is supported by medical evidence 
showing that he has the claimed disorder, and evidence of 
service-connected disability.  The Board also finds that the 
evidence indicates that the gastroesophageal reflux disease 
has been aggravated by the medication that the veteran takes 
for the bilateral knee disability.  Wallin, 11 Vet. App. 
at 512.

The medical evidence shows that in September 1999 the 
veteran's physician noted that he had been taking non-
steroidal anti-inflammatory drugs for 10 years.  His 
gastrointestinal complaints at that time were assessed as 
acid reflux and esophagitis.  Although the esophagitis was 
later shown to be healed, he has received medication since 
June 2001 for the treatment of gastroesophageal reflux 
disease to prevent the recurrence of the esophagitis.

An August 2001 treatment note indicates that the veteran 
asked his physician to provide an opinion showing that 
medication he took for his bilateral knee pain caused the 
stomach irritation, but the physician refused to provide the 
letter and indicated that the veteran's stomach problems were 
not related to service.  The issue is not, however, whether 
the gastroesophageal reflux disease is related to service; 
the issue is whether a service-connected disability has 
caused or aggravated the disorder.  The August 2001 opinion 
is not, therefore, relevant to the veteran's claim.

The veteran has presented Internet research articles showing 
that one of the drugs he was prescribed is used to control 
the stomach's production of excess acid in individuals taking 
nonsteroidal anti-inflammatory drugs.  The medical evidence 
indicates that he has received nonsteroidal anti-inflammatory 
drugs for the treatment of knee pain for many years.

The RO obtained a medical opinion in January 2004 regarding 
the claimed nexus between the veteran's stomach problems and 
his service-connected bilateral knee disabilities.  The 
examiner reviewed the evidence in the claims file and noted 
the veteran's long-term use of nonsteroidal anti-inflammatory 
drugs, and the established diagnosis of gastroesophageal 
reflux disease.  The examiner provided the opinion that 
although the use of nonsteroidal anti-inflammatory drugs did 
not cause the gastroesophageal reflux disease, the use of the 
drugs exacerbated the manifestations of the disease.  The 
Board finds, therefore, that the medical evidence indicates 
that the gastroesophageal reflux disease is aggravated by the 
use of the drugs prescribed for the treatment of the service-
connected bilateral knee disabilities.  For that reason 
service connection is warranted for the degree of increased 
disability, but only that degree, of gastroesophageal reflux 
disease caused by the use of the nonsteroidal anti-
inflammatory drugs.
Increased Ratings for Bilateral Knee Disabilities

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2005).

Diagnostic Code 5257, pertaining to impairment of the knee 
with recurrent subluxation or lateral instability, provides a 
10 percent disability rating for slight impairment, a 
20 percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  38 C.F.R. § 4.71a (2005).

Right Knee Disability

The veteran's service medical records indicate that he 
complained of pain in both knees while in service that was 
assessed as chondromalacia patella.  In October 1985 he 
underwent arthroscopic surgery on the right knee, which 
resulted in an assessment of an irregularity of the anterior 
horn of the medial meniscus with a subluxating patella.  He 
has received regular treatment for knee pain since at least 
October 1985.  In December 1985 the RO granted service 
connection for chondromalacia patella, right knee, status 
post arthroscopic procedures.

The RO provided the veteran VA medical examinations in 
October 1996 and January 1997, at which time examination 
revealed no instability.  The range of motion in the right 
knee in October 1996 was 135 degrees of flexion, and from 
-5 degrees of extension to 116 degrees of flexion in January 
1997.  According to the VA treatment records, examination of 
the right knee in December 1997 revealed crepitus on flexion 
and extension of the joint, but no evidence of instability, 
although the veteran was wearing a brace on the right knee.

The veteran complained of pain and instability in the right 
knee, and a magnetic resonance image (MRI) was obtained in 
May 2002.  The MRI revealed moderate osteoarthritis; a 
partial tear of the lateral collateral ligament; a complex 
tear of the medial meniscus; medial subluxation of the 
femoral condyle in relation to the tibia; and a chronic tear 
in the anterior cruciate ligament.  Clinical testing for 
instability in the knee (Lachman's, anterior drawer, and 
pivot shift tests) was positive, and the range of motion in 
the knee was from zero to 150 degrees.

During the April 2003 VA medical examination the veteran 
complained of increasing pain, popping, and giving way of the 
right knee that was aggravated with use, especially going 
down stairs.  He wore a brace on the right knee, and walked 
with an antalgic gait.  Examination revealed a positive 
drawer test and McMurray's sign, which the examiner found to 
be consistent with the torn medial meniscus.  The range of 
motion of the knee was from zero to 90 degrees, limited due 
to pain.  Repetitive flexion and extension did not produce 
fatigue or incoordination.  He was able to squat to 
80 degrees, which was limited due to knee pain.

When examined in September 2003 the veteran reported having 
swelling and pain after walking for 1/2 mile, standing for 
15 minutes, sitting, or walking down stairs.  He also had 
stiffness in the knee when rising, but denied any locking.  
He stated that the right knee would give way if he did not 
wear the knee brace.  On examination he walked with a slight 
limp on the right, which was more pronounced when the brace 
was removed.  He was able to squat to 120 degrees with 
support.  The range of motion was zero to 135 degrees, with 
moderate crepitus.  There was tenderness on palpation of the 
knee, but no evidence of effusion.  Examination of the 
ligaments revealed a 3+ positive Lachman's test, 1+ positive 
pivot shift test, and a 1+ positive anterior drawer sign.  
There was 1+ valgus laxity at 30 degrees of flexion.

The examiner provided the opinion that the anterior cruciate 
ligament deficiency, medial meniscus tear, and osteoarthritis 
in the right knee were related to the service-connected 
chondromalacia patella.  In the October 2003 rating decision 
the RO changed the definition of the service-connected 
disability to include that pathology, and increased the 
rating to 20 percent for moderate instability in the knee.  
The RO also established a separate grant of service 
connection for osteoarthritis in the knee, and assigned a 
10 percent rating.  The combined rating for the right knee 
disability is, therefore, 30 percent.

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  The 
General Counsel subsequently clarified that opinion and held 
that in order to merit separate evaluations under Diagnostic 
Codes 5003 and 5257, the disability must meet the criteria 
for the minimum evaluation under Diagnostic Code 5257 and at 
least a non-compensable rating under Diagnostic Code 5260 or 
5261.  VAOPGCPREC 9-98.  

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 
60 degrees.  Diagnostic Code 5261 for limitation of extension 
of the leg provides a non-compensable rating if extension is 
limited to five degrees.  38 C.F.R. § 4.71a (2005).  None of 
the evidence shows that extension of the right knee is 
limited to five degrees, or that flexion is limited to 
60 degrees.  The examinations showed extension of at least 
zero degrees, and the most conservative measurement of 
flexion was to 90 degrees.  The arthritis in the right knee 
does not, therefore, meet the criteria for a separate 
10 percent rating pursuant to VAOPGCPREC 9-98.  



Since service connection was established in December 1985, 
the chondromalacia patella in the right knee has been 
evaluated under Diagnostic Code 5257.  Under that diagnostic 
code, a maximum 30 percent rating is applicable if the 
disability in the right knee is severe.  38 C.F.R. § 4.71a 
(2005).  The evidence clearly reflects instability in the 
right knee, although the examiners did not specify whether 
the instability was moderate or severe.  Because the criteria 
for a separate 10 percent rating pursuant to VAOPGCPREC 9-98 
are not met, however, the 10 percent rating that was assigned 
under that provision may be considered in determining the 
appropriate rating for the total right knee disability.  
Regardless of whether the instability in the right knee is 
moderate or severe, the 30 percent combined rating that has 
been assigned for the right knee disability is the maximum 
rating available under Diagnostic Code 5257.  In the absence 
of evidence showing that the limitation of flexion or 
extension of the knee meets the requirements for at least a 
non-compensable rating under Diagnostic Code 5260 or 5261, 
the Board finds that the right knee disability is 
appropriately compensated by the 30 percent rating that has 
been assigned.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The evidence, 
including the veteran's September 2005 hearing testimony, 
indicates that the right knee disability is manifested by 
pain, which results in limited strength, speed, and 
endurance.  Diagnostic Code 5257, under which the right knee 
disability is rated, is not predicated solely on limitation 
of motion and incorporates all of the functional limitations 
imposed by the disability.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  In addition, consideration of the functional 
limitations cannot result in a higher rating if the veteran 
has been awarded the maximum schedular rating available under 
the relevant diagnostic code.  See Spencer v. West, 13 Vet. 
App. 376 (2000).  For these reasons the Board finds that 
consideration of the functional limitations does not result 
in a higher rating.

The Board notes that, in addition to the chondromalacia 
patella, osteoarthritis, and a ligament deficiency in the 
right knee, the right knee disability is due to a torn medial 
meniscus.  Diagnostic Code 5258 for a dislocated semilunar 
cartilage provides a maximum 20 percent rating if the 
disorder is manifested by frequent episodes of locking, pain, 
and effusion into the joint.  A higher rating based on the 
criteria for Diagnostic Code 5258 is not, therefore, 
possible.  In addition, the evidence does not show that the 
torn medial meniscus causes symptoms that are distinct and 
separate from those caused by the chondromalacia patella, 
osteoarthritis, and ligament deficiency to warrant the 
assignment of a separate rating.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).

For these reasons the Board finds that the criteria for a 
higher rating are not met, and that the preponderance of the 
evidence is against the claim of entitlement to a disability 
rating in excess of 20 percent for chondromalacia patella of 
the right knee, post-operative arthroscopy with anterior 
cruciate ligament deficiency and medial meniscus tear.

Left Knee Disability

As previously stated, the veteran was treated for 
chondromalacia patella in both knees during service.  The RO 
granted service connection for the left knee disability in 
December 1985, and assigned a non-compensable rating.  The 
medical evidence dated prior to December 1995 shows that his 
complaints pertained primarily to the right knee, and an 
arthrogram of the left knee in May 1995 showed no 
abnormalities.  

The veteran incurred an injury to the left knee in December 
1995, resulting in a tear in the anterior cruciate ligament.  
He received treatment for pain and instability in the knee, 
including medication and physical therapy, and underwent 
reconstructive surgery for the torn ligament in October 1996.  
During the surgery he incurred a fracture of the patella 
requiring open reduction with internal fixation.  In a March 
1997 addendum to the January 1997 examination report the 
examiner provided the opinion that there was no relationship 
between the service-connected chondromalacia patella and the 
torn ligament and resulting disability.

Although the RO awarded a temporary total disability rating 
in accordance with 38 C.F.R. § 4.30 for the October 1996 
surgery in June 1997, in a May 2003 rating decision the RO 
determined that that grant was clearly and unmistakably 
erroneous.  The RO found that, based on the medical opinion 
showing that the ligament injury was not related to the 
chondromalacia patella, the veteran was not entitled to a 
temporary total rating for the October 1996 surgery because 
the surgery was for a nonservice-connected disability.

VA treatment records show that the veteran was referred to 
Physical Therapy in July 1997 with symptoms indicative of 
patellofemoral dysfunction.  He then complained of pain in 
the left knee, which he attributed to the fractured patella.  
Examination showed range of motion of normal extension and 
130 degrees of flexion, and normal muscle strength.  He also 
complained of pain in December 1997 and January 1998, when 
examination revealed crepitus, range of motion from zero to 
140 degrees, normal muscle tone and strength, and no 
instability.

During the April 2003 VA examination the veteran reported 
increasing pain in the left knee that was exacerbated by use 
and relieved with rest.  He denied any popping, locking, or 
giving way of the left knee, and did not wear a brace on that 
knee.  On examination, the range of motion was from -5 
degrees of extension to 132 degrees of flexion, with pain at 
the end point.  Repetitive flexion and extension did not 
cause fatigue or incoordination.  There was some laxity on 
drawer testing, and the veteran was able to squat to 
80 degrees.  The examination resulted in diagnoses of 
chondromalacia patella, osteoarthritis, and the residuals of 
the anterior cruciate ligament repair.  The examiner provided 
the opinion that the pain, laxity, and functional impairment 
were related to degenerative arthritis, as well as the 
internal derangement of the knee, and less than likely due to 
chondromalacia.

In May 2003 the veteran claimed entitlement to service 
connection for osteoarthritis of both knees.  The RO provided 
him a VA medical examination in September 2003 for the 
expressed purpose of obtaining an opinion on whether the 
osteoarthritis in either knee was caused or aggravated by the 
service-connected chondromalacia patella.  During the 
examination the veteran complained of pain and swelling after 
walking 1/2 mile, standing for 15 minutes, sitting, and walking 
down stairs.  He denied any giving way of the left knee after 
the October 1996 surgery or any locking in the knee.  On 
examination the range of motion was from zero to 135 degrees, 
and the veteran was able to squat to 120 degrees with 
support.  There was slight patellofemoral crepitus in the 
knee, and a healed 13-centimeter scar.  There was no tissue 
thickening, joint effusion, sensory loss, or instability.  An 
X-ray study showed osteoarthritic changes in the knee.

The examiner reviewed the evidence in the claims file, and 
summarized the pertinent evidence in the report of the 
examination.  He found that the osteoarthritis in the left 
knee was related to the December 1995 ligament injury, and 
had not been caused or aggravated by the chondromalacia 
patella.  In the January 2005 rating decision the RO denied 
service connection for osteoarthritis in the left knee, and 
increased the rating for chondromalacia patella from zero to 
10 percent effective in August 1996.  The RO awarded a 
10 percent rating based on painful limitation of motion, but 
continued to rate the disability under Diagnostic Code 5257.

In accordance with Diagnostic Code 5257, a 20 percent rating 
is applicable if the left knee disability is manifested by 
moderate, recurrent subluxation or lateral instability.  The 
evidence does not show any instability in the left knee 
following the October 1996 surgery, and the medical evidence 
indicates that the ligament injury resulting in the October 
1996 surgery is unrelated to the service-connected 
chondromalacia patella.  The Board finds, therefore, that the 
criteria for a higher rating based on the criteria of 
Diagnostic Code 5257 are not met.

As previously stated, the evaluation of a musculoskeletal 
disability requires consideration of all of the functional 
limitations imposed by the disorder, including pain, 
weakness, limitation of motion, and lack of strength, speed, 
coordination or endurance.  Spurgeon, 10 Vet. App. at 194.  
The evidence indicates that the left knee disability is 
manifested by pain, which results in limited strength, speed, 
and endurance.  The Board finds, however, that in the absence 
of any demonstrated subluxation or instability, the 
functional limitations in the left knee are appropriately 
compensated by the 10 percent rating that has been assigned.  
The Board finds, therefore, that the criteria for a higher 
rating are not met, and that the preponderance of the 
evidence is against the claim of entitlement to a disability 
rating in excess of 10 percent for chondromalacia patella of 
the left knee.

Extra-schedular Consideration

Increased ratings could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1) 
(2005).  The evidence does not show that the right knee 
disability has resulted in any hospitalization since October 
1985, and the hospitalization for the left knee in October 
1996 was not related to a service-connected disability.  

In addition, the evidence does not show that the service-
connected bilateral knee disability has caused marked 
interference with employment.  The veteran contends that he 
is entitled to a higher rating because he is unable to work 
overtime due to his knee disability, is limited to light 
duty, and has been denied promotions because he is unable to 
work overtime.  The evidence shows that he continues to work 
for the United States Postal Service on a full-time basis.  
During the April 2003 examination he denied having to 
restrict his job duties, and in September 2003 he denied 
having missed any time from work due to his knee 
disabilities.  The evidence also shows that he was limited to 
working 40 hours per week, and put on light duty, following 
the October 1996 surgery for the injury to the ligament in 
the left knee, which the evidence shows to be unrelated to 
the service-connected chondromalacia patella.

An extra-schedular rating is warranted only if the evidence 
shows that there are circumstances, other than nonservice-
connected disabilities, that place this veteran in a 
different position from other veterans with a 40 percent 
combined rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  The 40 percent rating that has been assigned 
contemplates significant impairment of the veteran's earning 
capacity.  The evidence does not show an exceptional or 
unusual disability picture to render the application of the 
regular schedular criteria impractical.  The Board finds, 
therefore, that remand of the case for referral to the 
Director of the Compensation and Pension Service for 
consideration of an extra-schedular rating is not 
appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996). 


ORDER

Service connection for the aggravation of gastroesophageal 
reflux disease as secondary to the service-connected 
bilateral knee disabilities is granted, but only the degree 
of increased disability due to the aggravation.

The claim of entitlement to a disability rating in excess of 
20 percent for chondromalacia patella of the right knee, 
post-operative arthroscopy with anterior cruciate ligament 
deficiency and medial meniscus tear, is denied.

The claim of entitlement to a disability rating in excess of 
10 percent for chondromalacia patella of the left knee is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


